Title: To George Washington from Nathanael Greene, 28 December 1780
From: Greene, Nathanael
To: Washington, George


                        

                            
                            Sir,
                            Camp at the Cheraws on the east side of Pedee Decemr 28th 1780.
                        
                        In my last dispatches of the 7th Instant I informed your Excellency of my arrival at Camp, and of the
                            condition and situation of the Army. I was apprehensive on my first arrival, that the Country around Charlotte was too
                            much exhausted to afford subsistance for the Army at that place for any considerable time. Upon a little further enquiry I
                            was fully convinced, and immediately dispatched Col. Kosciuszko to look out a position on the Pedee, that would afford a
                            healthy camp and provisions in plenty. His report was favourable, and I immediately put the Army under marching orders;
                            but the excessive rains which continued eleven days prevented our marching ’till the 20th Inst. We arrived here the 26th,
                            having performed the march with incredible difficulty through a barren country with waggons and horses altogether unfit
                            for service. The probability that my taking this position would discourage the enemy from attempting to possess themselves
                            of Cross creek which would have given them the command of the greatest part of the provisions in the lower country, was
                            another inducement to come to this place. It is also a camp of repose, and no One ever wanted one more, the troops having
                            totally lost their discipline.
                        Before I left Charlotte I detached 300 of our best troops and Lt Colonel Washington’s Regiment of Light
                            Dragoons under the command of Genl Morgan with orders to take a position on the south side of the Catawba, near the fork
                            of Broad river, where he was to be joined by 300 Volunteers under Genl Davidson and 4 or 500 S. Carolina and Georgia
                            Militia under the command of Colonel Clark and Colonel Few. With this party he is either to
                                act upon the offensive or defensive as occasion may warrant. This will
                            streighten the enemy in their limit and prevent their drawing supplies from the upper Country. It will also give spirits
                            to the Inhabitants of that quarter and enable them to form a number of small magazines in the rear of the troops, (which
                            Genl Morgan has particularly in charge) that we may have something to subsist on should we be able to advance hereafter in
                            force.
                        Lord Cornwallis continues in the same position that he was when I wrote before; and Genl Leslie arrived off
                            Charlestown bar the 14th. But whither he has landed any of his troops I am not informed. The troops mentioned to have
                            arrived in my former letter were only some recruits that came in with provision Vessels, not exceeding 4 or 500, Men.
                        General Gates left the Army the 10th and Genl Smallwood the 19th Inst. The latter is gone to Maryland with a
                            view of forwarding the troops & supplies from that State, and to settle the matter with Congress respecting his
                            right of promotion; being determined not to submit to the command of the Baron de Steuben who is still in Virginia very
                            usefully employed in forming and forwarding the Troops from that State.
                        I have been obliged to send Major Neilson’s corps of horse and Col. Armand’s Legion to
                            Virginia, both being unfit for duty for want of clothing and other equipment and the difficulty of
                            subsisting of them much greater here than there. Before my arrival Genl Gates made an attempt to employ part of Col.
                            Armand’s Legion and fifteen of them deserted on the march from Hillsborough to Charlotte, which obliged him to recall them.
                            I wish your Excellency’s directions respecting this Corps as they are totally deranged, and cannot be fit for service for
                            some time.
                        Two slight skirmishes have been fought with the enemy since my last one by a party under Col. Marian up the
                            Santie, and the other by Coll Few near Ninety six—about 20 or thirty were killed and wounded on each side.
                        I will not pain your Excellency with further accounts of the wants and sufferings of this Army. But I am
                                not without great apprehension of entire desolution unless the Commissary and Quarter Master’s
                            departments can be rendered more competent to the demands of the service. Nor is the Clothing and hospital departments
                            upon a better footing. Not a shilling in the pay Chest nor a prospect of any for months to come. This is really making
                            bricks without straw. I am with sentiments of the highest respect and esteem Your Excellency’s Most Obedient Humble
                            Servant.
                        
                            Nath. Greene
                        
                        
                            P.S. This moment accounts have been received that Genl Leslie landed his troops at Charlestown on the
                                21st Inst. and on the 24th was at Monk’s corner on his way to Nelson’s ferry.
                            The Cherokee indians have murdered a number of the Inhabitants on the Frontiers of N. Carolina—It is said
                                the Militia have marched against their lower Towns.
                        
                        
                            N.G.
                        
                    